Citation Nr: 1027824	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  09-07 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent 
for a left knee disability, prior to April 20, 2009.  

2.  Entitlement to a disability rating in excess of 30 percent 
for a left knee disability, as of June 1, 2010.  

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from September 1977 to September 
1980.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in Huntington, West 
Virginia, denying the claim currently on appeal.  

The Veteran was afforded a Video Conference Hearing before the 
undersigned Acting Veterans Law Judge in May 2010.  A written 
transcript of this hearing has been prepared and incorporated 
into the evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.  


REMAND

The Veteran contends that he is entitled to a disability rating 
in excess of 30 percent, as of June 1, 2010.  However, as 
outlined below, additional evidentiary development is necessary 
on this claim before appellate review may proceed.  

For historical purposes, the Veteran was originally granted 
service connection for a left knee disability in a July 1982 
rating decision.  A 10 percent disability rating was assigned 
under Diagnostic Code 5257, effective as of May 19, 1982.  The 
Veteran's disability rating was subsequently reduced to 0 percent 
in an August 1984 rating decision, effective as of November 1, 
1984.  However, the disability rating was again increased to 10 
percent in a November 1989 rating decision, effective as of May 
27, 1989.  VA received the Veteran's most recent claim for an 
increased disability rating in December 2007.  This claim was 
denied by the RO in a June 2008 rating decision, which the 
Veteran appealed to the Board in February 2009.  In a May 2009 
rating decision, the RO assigned a temporary evaluation of 100 
percent under Diagnostic Code 5055, effective as of April 20, 
2009.  A 30 percent evaluation was to take effect on June 1, 
2010.  

The Veteran was last afforded a VA examination specifically for 
his left knee in January 2008.  The duty to conduct a 
contemporaneous examination is triggered when the evidence 
indicates that there has been a material change in disability or 
that the currently assigned disability rating may be incorrect.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a 
Veteran is entitled to a new examination after a 2 year period 
between the last VA examination and the Veteran's contention that 
the pertinent disability had increased in severity).  The 
evidence of record demonstrates that the Veteran underwent a left 
knee replacement in April 2009.  This clearly demonstrates a 
material change in the Veteran's left knee disability, and as 
such, he should be scheduled for a new VA examination.  

TDIU

The Veteran also contends that he is entitled to TDIU benefits.  
Where the schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if there 
are two or more disabilities, there shall be at least one ratable 
at 40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.341, 4.16(a).  

Presently, the Veteran is service-connected for a left knee 
disability (rated as 10 percent disabling prior to April 20, 2009 
and as 30 percent disabling as of June 1, 2010), the residuals of 
a fracture to the left radius (rated as 10 percent disabling) and 
hearing loss (rated as 0 percent disabling).  The Veteran's 
combined disability rating would therefore be 40 percent as of 
June 1, 2010.  Therefore, if the Veteran were to be granted an 
increased rating for his left knee disability, this could impact 
the Veteran's eligibility for TDIU benefits.  

The Board, therefore, finds that the claim of TDIU benefits is 
inextricably intertwined with the left knee claim at issue.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered unless 
both issues have been considered).  As such, the Board defers 
ruling on this matter until after the mandates of the remand have 
been completed.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA 
examination to determine the current level of 
severity of his service-connected left knee 
disability.  The Veteran's claims file and a 
copy of this remand must be provided to the 
examiner upon examination.  The examiner is 
asked to evaluate the Veteran's left knee, 
and determine whether he suffers from 
intermediate degrees of residual weakness, 
pain or limitation of motion, or, whether he 
suffers from chronic residuals consisting of 
severe painful motion or weakness.  

If the Veteran is found to have limited 
motion of the knee, complete range of motion 
studies must be conducted.  The examiner 
should also render specific findings as to 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the left knee.  
If pain on left knee motion is observed, the 
examiner should indicate the point at which 
pain begins.  In addition, the examiner 
should indicate whether, and to what extent, 
the Veteran likely experiences functional 
loss due to pain or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use.  

Finally, the examiner should opine as to what 
degree of occupational impairment the Veteran 
suffers as a result of his service-connected 
left knee disability and residuals of left 
radius fracture.  

2.  The RO/AMC should read all medical 
opinions obtained to ensure that the remand 
directives have been accomplished, and should 
return the case to the examiner if all the 
questions posed are not answered.  

3.  After completion of the above, the claims 
should be reviewed in light of any new 
evidence.  If the claims are not granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case (SSOC), afforded an 
opportunity to respond, and the case 
thereafter returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate





action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

